Shea, J.,
with whom Callahan, J., joins, dissenting. I disagree with the conclusion reached by the majority that the document attached to the business automobile liability policy issued by the plaintiff to insure American Red Cross fails to satisfy the exception to the mandate of General Statutes § 38-175c (a) (2) for uninsured motorist coverage limits equal to liability coverage limits, “unless the insured requests in writing a lesser amount.” This rejection form, signed by an officer of the insured, unambiguously states that the insured “elects uninsured motorists insurance limits which are the lesser of the mandatory limits or the *406financial responsibility limits.” Under § 38-175c (a) (1) that directive would afford uninsured motorists coverage of $20,000 per person, while the liability coverage limit is $1,000,000.
The majority relies upon the fact that § 38-175c (a) (2) uses the present tense, “requests,” rather than “requested” and specifically makes “such written request” applicable to “subsequent renewals of coverage.” It also maintains that because the request in this case preceded the enactment of the provision involved, it cannot be deemed to satisfy the statutory requirement for a written request. This analysis ignores the fact that the request of American Red Cross for the minimum uninsured motorist coverage permitted by law was a continuing directive that remained in force from May 18, 1982, when it was executed, until long after the date of the accident, February 7, 1985. The undisputed testimony indicated that American Red Cross sought to minimize its insurance costs by instructing its insurer to provide only the minimum coverage required in each state where it conducted its operations, that this was a deliberate decision fully agreed upon between the insurer and the insured, and that policies reflecting this understanding had been issued each year accordingly. Under the terms of these policies, American Red Cross is a self-insurer for the first $250,000 of any claim filed during the policy year. Its purpose in executing the request form obviously was to obtain the least costly coverage permitted by law and it instructed its insurer to achieve that result with respect to each of the fifty states in which it operated, regardless of the changes that might be made in the laws of a particular state during the policy period. It is a strained construction of the statutory language to hold that such a plainly continuing directive does not satisfy the requirement of § 38-175c (a) (2) for a written request for uninsured motorist coverage less than the liability limit of the policy.
*407In Abbott v. California State Auto Assn., 68 Cal. App.3d 763, 772, 137 Cal. Rptr. 580 (1977), a letter from an employer to its insurer requesting “that ‘uninsured motorists coverage not be carried except in states where such coverage is mandatory’ ” was held to be effective in California, where such coverage was not mandatory, and to comply with a statutory requirement that “ ‘[t]he insurer and any named insured, prior to or subsequent to the issuance or renewal of a policy, may, by agreement in writing, delete the provision covering damage caused by an uninsured motor vehicle .. . .’ ” Id., 772 n.6. In Robinson v. State Farm Mutual Auto Ins. Co., 23 Cal. App. 3d 953, 100 Cal. Rptr. 565 (1972), a waiver executed in connection with the original issuance of a policy was held to apply to subsequent renewals even before the California statute contained such a provision expressly. In Hellerstedt v. Old Republic Ins. Co., 429 N.W.2d 677, 679 (Minn. App. 1988), the requirement of a Minnesota statute that uninsured motorist coverage be offered to an insured was held to be satisfied when the insured had requested a prior insurer in issuing a fleet policy to provide “only the insurance required by law on a per state basis,” declining all optional coverage, and directed its present insurer to issue a similar policy. In Goode v. Daugherty, 694 S.W.2d 314 (Tenn. App. 1985), the exception in a statute similar to § 38-175c (a) (2) allowing an insured to select in writing lower uninsured motorist limits than those otherwise mandated was deemed met by the execution of forms selecting such lower limits about two years before the statute became effective. I would follow these precedents, which give effect to the clear understanding between the insured and its insurer as reflected in the written documents evidencing their intentions, rather than construe § 38-175c (a) (2) in such a manner as to frustrate those unambiguously expressed intentions, as the majority has done.
Accordingly, I dissent.